LITHIUM TRANSITION METAL OXIDE PARTICLES HAVING LITHIUM CONCENTRATION GRADIENTS, METHODS FOR FORMING THE SAME, AND BATTERY CATHODES FORMED OF SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The following title is suggested: LITHIUM TRANSITION METAL OXIDE PARTICLES HAVING LITHIUM CONCENTRATION GRADIENTS, METHODS FOR FORMING THE SAME, AND BATTERY CATHODES FORMED OF THE SAME

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, 8, 11, 12, 15, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claims 2, 3, 6, 11, 12, 15, and 19, the term "substantially" is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 3 and 12 disclose the surface region substantially eliminates oxygen anion redox. Redox what? Does the claim intend to read “redox activity”?
Claims 8 and 17 disclose X is greater than 0 in the first Li concentration and X is less than 0 in the second Li concentration? How much greater and how less than 0? One cannot have negative amounts of atoms. Applicant needs to set minimum and maximum values in this case.
Claim 20 is rejected for its dependence on claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jo et al. (US 2017/0309910 A1).
Regarding claim 1, Jo et al. teach a lithium (Li) transition metal (M) oxide particle (Paragraph 0013 discloses lithium cobalt oxide particles.) comprising: a core region having a first Li concentration greater than a stoichiometric Li concentration in the lithium transition metal oxide particle (Paragraphs 0035-0036 discloses a core part may include second lithium cobalt oxide of the following formula 2, LibCoM’yO2, 1≤b≤1.2.); a surface region, surrounding the core region, having a second Li concentration less than the stoichiometric Li concentration in the lithium transition metal oxide particle (Paragraphs 0035-0036 disclose a shell part may include lithium deficient first lithium cobalt oxide of the following formula 1, Li1-aCoMxO2, 0<a≤0.05.); and a gradient region, disposed between the core region and the surface region, having a Li concentration profile that varies from the first Li concentration to the second Li concentration (Fig. 1 and paragraph 0020 discloses photographic images for observing lithium distribution using an atom probe tomography; paragraph 0041 discloses lithium is distributed with a gradually increasing concentration gradient toward the center of the active material particle in each region; paragraph 0128 and table 2 shows that in the case of the particle of Preparation Example 4, the lithium concentration gradient has a profile that varies continuously from a second, below-stoichiometric concentration at the particle surface to a first, above stoichiometric concentration at the particle core.).
Regarding claim 2, Jo et al. teach the particle of claim 1, wherein the Li concentration profile varies from the first Li concentration to the second Li concentration in a substantially smooth and continuous manner (Paragraph 0128 and table 2 shows that in the case of the particle of Preparation Example 4, the lithium concentration gradient has a profile that varies from the first Li concentration to the second Li concentration in a substantially smooth and continuous manner.).
Regarding claim 9, Jo et al. teach the particle of claim 1, wherein the core region, the surface region, and the gradient region form a coherent crystal lattice (Figs. 2C, 2A, and 2B show the core, surface, and gradient are to be coherent crystal lattices, respectively. Paragraph 0135 discloses in figure 2, the first lithium cobalt oxide present in the surface side of the lithium cobalt oxide particle (A) was identified to have a cubic crystal structure of an Fd3m space group like a spinel structure. Meanwhile, the second lithium cobalt oxide present inner part of the active material particle (C) was identified to have a layered crystal structure of a R3m space group; Jo does not identify the crystal structure of the gradient region, but it can clearly be seen from figure 2B that the gradient region is crystalline.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US 2017/0309910 A1) as applied to claim 1 above, and further in view of Kim et al. (US 2013/0183583 A1).
Regarding claim 7, Jo et al. teach the particle of claim 1, wherein M is cobalt (Co) (Paragraph 0013 discloses lithium cobalt oxide particles; paragraphs 0035-0036 disclose a second lithium cobalt oxide of the following formula 2, LibCoM’yO2, 1≤b≤1.2.). However, Jo et al. do not teach wherein the transition metal oxide is of the form Li1+XM1-XO2.
Kim et al. a lithium (Li) transition metal (M) oxide particle (Paragraph 0038 discloses mixing nickel, cobalt, manganese and transition metals. Paragraph 0054 discloses lithium composite metal oxide.)comprising: a core region having a first Li concentration greater than a stoichiometric Li concentration in the lithium transition metal oxide particle (Paragraphs 0083 and 0085 disclose a composition  Li1.25[Ni0.21Co0.09Mn0.45]O2.); a surface region, surrounding the core region, having a second Li concentration less than that of the core (Paragraphs 0086 and 0088 teach Li[Ni0.333Co0.333Mn0.333)O2); and a gradient region, disposed between the core region and the surface region, having a Li concentration profile that varies from the first Li concentration to the second Li concentration (Paragraph 0061 discloses an obtained bi-layered structure was heat­treated at 500 to 800 deg C. to obtain a bi-layered structure, in which lithium is present at a continuous concentration-gradient from the contact interface to the surface part of the outer part.), wherein: the transition metal oxide is of the form Li1+XM1-XO2. (Paragraphs 0083 and 0085 disclose composition Li1.25[Ni0.21Co0.09Mn0.45]O2; i.e. the center part is of the form Li1+XM1-XO2. with X = 0.25. Further, paragraphs 0086 and 0088 disclose a composition Li[Ni0.333Co0.333Mn0.333)O2; i.e. the outer part is of the form Li1+XM1-XO2 with x = 0) and M is a combination of nickel (Ni), cobalt (Co), or manganese (Mn) (Paragraph 0085 discloses Li1.25[Ni0.21Co0.09Mn0.45]O2; paragraph 0088 discloses Li[Ni0.333Co0.333Mn0.333)O2). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the composition of Jo by varying the amount of metal(s) M in concert with the amount of lithium so that the composition hews to the form Li1+XM1-XO2, as taught in Kim, because Jo and Kim are each similarly directed to establishing lithium concentration gradients in cathode materials of the lithium-NMC family and because Kim teaches that the uniformity of crystal structure throughout the particle has a stabilizing effect which improves device performance.
Regarding claim 8, Jo and Kim et al. teach the particle of claim 7. Kim teaches X (i.e. x in the formula Li1+XM1-XO2, introduced in claim 4) is greater than 0 in the first Li concentration (Paragraph 0085 discloses Li1.25[Ni0.21Co0.09Mn0.45]O2). Kim does not specifically teach X is less than 0 in the second Li concentration. However, Jo teaches that the second lithium concentration has a less-than-stoichiometric amount of lithium (Paragraph 0128 and Table 2 disclose the Li/Co molar ratio in Preparation Example 4 is 0.95). 
Therefore, it is reasonably understood that when the composition of Jo (i.e. Li0.95CoO2) is modified by Kim so as to conform to the format Li1+XM1-XO2, the value of X will be less than 0.

Allowable Subject Matter
Claims 4, 5, 10, 13-14, 16, and 18 are allowed.
Claims 3, 6, 11, 12, 15, 17, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of claims 3-6 and 10-20 are not disclosed in the prior art of record. Further, modifying the prior art with any of the limitations presented in the claims would teach away from the references and not provide a prima facie case of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729